Citation Nr: 0409141	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to May 1970, 
in the U.S. Marine Corps.  He was awarded the Purple Heart 
and CAR (Combat Action Ribbon), among other awards and 
decorations for his faithful and meritorious service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision (RD) by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied the benefits sought on 
appeal.



FINDINGS OF FACT

1.  All indicated relevant information and evidence necessary 
for an equitable disposition of the claim for increase has 
been obtained.

2.  The service-connected PTSD is shown to be productive of 
occupational and social impairment, with deficiencies in most 
areas, including work/school, family relations, judgment, and 
mood.



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating, but 
not greater, for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1101, 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.126, 4.129, 4.130 including Diagnostic 
Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History and Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
eliminated the requirement of submitting a well-grounded 
claim and also provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).


The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Id. at 422.  The Court 
found the timing and content of the notice given in Pelegrini 
to be insufficient and, finding the error prejudicial, 
vacated the Board's decision and remanded the case to the 
Board for compliance with the VCAA notice requirements.  Id.  

In the unique factual circumstances of this particular case, 
however, the Board finds that, even assuming the validity and 
binding nature of Pelegrini, any error in complying with the 
VCAA notice requirements was merely harmless error.

In the present case, only after issuance of the August 2001 
rating decision granting service connection for PTSD and 
assigning a 50 percent evaluation did the agency of original 
jurisdiction (AOJ), provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  In the present case, there are several documents that 
provided this information to the appellant - one is the 
August 2003 Supplemental Statement of the Case (SSOC), which 
contained the text of the VCAA implementing regulation, 
38 C.F.R. § 3.159 (2003), which explains generally the 
information necessary to support a claim and the respective 
responsibilities of the appellant and RO in obtaining it.  
See also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  There are also VCAA notices and follow-up 
letters dated June 2003, September 2002, and again, the April 
2002 Statement of the Case (SOC) and the August 2001 RD-all 
of which serve to notify and inform the veteran of each of 
the four elements vital to the Court's reading of required 
VCAA notice, supra.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notices provided to the appellant were not 
given prior to the first AOJ adjudication of the claim, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant, especially 
since his claim is granted.  Bernard, supra.  

II. PTSD

The veteran contends that the severity of his service-
connected PTSD is greater than that reflected by the current 
50 percent evaluation.  Because he appeals from the initial 
grant of service connection, and the original 50 percent 
rating, the Board should consider his rating during the 
entire course of his appeal, not just his current level of 
severity.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999)(in the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Historically, the RO granted service connection for PTSD in 
an August 2001 RD.  The RO assigned an initial rating of 50 
percent.  The veteran disagreed with this original rating, 
and claims that a 70 percent rating is warranted.  

The veteran has been afforded VA PTSD examinations in 
September 2000 and in July 2003.  An informal conference was 
held with his representative in August 2001.  

The September 2000 VA examination report shows that the 
veteran complained of increasing problems on the job in the 
last five years with anger and PTSD symptoms.  He had nightly 
recurrent nightmares of mortar explosions where he was 
injured and his friends killed, and of loading the dead onto 
helicopters.  The veteran is a combat veteran, a Marine 
awarded the CAR.  See 38 U.S.C.A. § 1154(b).  He also 
manifested flashbacks, intrusive thoughts, avoidance of 
Vietnam stimuli, foreshortened future, depression, lack of 
energy, hypersomnia, anxiety attacks, and avoidance of 
confrontation.  He appeared moderately depressed, and 
suffered from hypersomnia.  He was hyperviligent, and has 
arousal of his autonomic nervous system.  He suffers from 
anxiety attacks 3 to 4 times per week, and was somewhat 
coerced into coming to VA by threats of his wife leaving if 
he did not do something for his problems.  He avoided 
confrontations at work, and felt most of the time that he was 
not doing his job.  He was visibly depressed and agitated, 
but admitted to no suicidal ideation on that day.  He 
"appeared to" have no memory problems, although the report 
of the mini-mental status examination was not shown.  He had 
to use sick leave to take time off from work, due to PTSD.  
His PTSD was diagnosed as chronic and severe.  His GAF was 40 
on Axis V, on that particular day.  A GAF for the past year 
was not given.  He had no other Axis I psychiatric 
disabilities, and no personality disorders on Axis II.  His 
Axis IV life stressors of vocational and martial problems 
were specifically attributed as symptomatic of his PTSD by 
the medical examiner.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The results of the July 2003 VA PTSD examination show that 
although the veteran continued to work for the police 
department, he manifested considerable stress.  Specifically, 
he had to leave an assignment concerning a Vietnamese person 
who had killed American soldiers.  He had been volatile on 
the job; experienced intense anapsychic agitation; and had to 
request frequent "time outs" (as a police employee) to 
maintain, contain, and control himself.  He thought he was 
having a heart attack in November 2002, but subsequent work-
up showed that this was a panic attack.  He continued to 
experience nightmares, flashbacks, intrusive thoughts, 
difficulty sleeping, hyperviligance.  He experienced high 
levels of anxiety.  

On the mental status examination, he was initially quite 
irritated and agitated about coming to VA.  His speech was 
somewhat rapid.  He was oriented times three (time, place, 
and person).  His memory was within normal limits.  His 
affect was that of a highly anxious, agitated individual, who 
had major mood variations, outbursts of anger, and 
anapsychotic agitation.  His motor activity was agitated.  
His judgment was fair.  There was no evidence of any major 
thought disturbance.  He reported numbness, sleep 
disturbance, rage, and startle.  He also had high levels of 
emotional volatility.  His diagnosis remained PTSD, chronic 
and severe.  His GAF was assessed at 50, on that particular 
day, by that examiner.  A GAF score for the past year was not 
given.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411, which provides that a 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.

A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

VA examiners are also required to provide a Global Assessment 
of Functioning (GAF) score, from the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  As provided in the DSM-IV, a GAF of 50 represents 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job.)  

As provided in the DSM-IV, a GAF of 40 represents some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family and is unable to work; child 
frequently beats up younger children at school, is defiant at 
home and is failing at school.)  

A 100 percent schedular rating is not shown.  There is not 
total occupational and social impairment, nor are any 
symptoms approaching the severity of any the representative 
findings listed at 38 C.F.R. § 4.130, Diagnostic Code 9411.

After a careful review of the entire evidence of record, 
however, the Board determines that the service-connected PTSD 
is, as likely as not, shown to be productive of a disability 
picture that warrants the assignment of a 70 percent rating, 
for the entire course of the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim, or 
is in relative equipoise, in which case the claim is granted, 
or whether instead a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The preponderance of the evidence is not against a 70 percent 
rating because the veteran has demonstrated, on more than one 
occasion, some of the symptoms that are contemplated of by a 
70 percent symptomatology picture, under VA law and 
regulation.  See 38 C.F.R. § 4.126:  

Evaluation of disability from mental 
disorders.  (a) When evaluating a mental 
disorder, the rating agency shall 
consider the frequency, severity, and 
duration of psychiatric symptoms, the 
length of remissions, and the veteran's 
capacity for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.  

38 C.F.R. § 4.126(a).  

Specifically, not only was the veteran's affect that of a 
highly anxious, agitated individual, who had major mood 
variations, outbursts of anger, and anapsychotic agitation, 
but his motor activity was even agitated.  This is a greater 
disability picture than that contemplated by a 50 percent 
evaluation, which is an appropriate rating when the resultant 
occupational and social impairment results only in reduced 
reliability and productivity.  

Although the veteran's PTSD does not manifest itself in each 
representative sample symptom that is listed at 38 C.F.R. 
§ 4.130, DC 9411, it need not.  In this case, the veteran's 
wife threatened to leave him if he did not go to VA for 
treatment, (family relations); he can barely function at his 
job, having to leave assignments, (work); he was depressed 
(September 2000 VAE), and his affect was anxious and 
agitated, with major mood variations (July 2003 VAE).  He 
continued to have explosive outbursts while working in the 
police department, had to take time outs, and his judgment 
was, clinically, only fair (July 2003).  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Regardless of the 
numerical score that the VA examiner assigned on different 
days, see 38 C.F.R. § 4.126(a), two separate examinations 
revealed that the veteran was diagnosed with serious, chronic 
PTSD.  Thus, the totality of the evidence shows that the 
veteran's PTSD is more closely approximates a 70 percent 
rating, during the entire course of the appeal, and the claim 
for an increased initial 70 percent rating is granted.  38 
C.F.R. § 4.7 


ORDER

A 70 percent rating for the service-connected PTSD is 
granted, pursuant to the laws and regulations governing the 
disbursement of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



